221 Ga. 532 (1965)
145 S.E.2d 552
McKINNON
v.
MANNING et al.
23171.
Supreme Court of Georgia.
Argued October 13, 1965.
Decided November 4, 1965.
Joe Salem, for appellant.
George P. Dillard, Herbert O. Edwards, Robert E. Mozley, for appellees.
*533 COOK, Justice.
The constitutional question asserted by counsel for the appellant in his brief and in oral argument was not raised by the pleadings. The only question here presented is whether the defendants can be compelled by mandamus to regulate the sale of malt beverages in the unincorporated area of DeKalb County, where they have refused to grant licenses for this purpose to anyone. This question was fully resolved, adversely to the appellant's position, in Gaissert v. State, 186 Ga. 599 (198 S.E. 675), and Weathers v. Stith, 217 Ga. 39 (1) (120 SE2d 616).
Judgment affirmed. All the Justices concur, except Mobley, J., not participating for providential cause.